Citation Nr: 1745322	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-09 231		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service and is not causally or etiologically related to his noise exposure during service.

2.  The Veteran's bilateral tinnitus is causally related to his bilateral hearing loss, which did not manifest during service, and is not causally or etiologically related to the Veteran's noise exposure during service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  The Veteran used VA Form 21-526EZ to file a Fully Developed Claim in January 2014.  The requisite notice was attached to that form, and the Veteran verified receipt of the notice.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Various post-service medical records are on file and a VA examination has been conducted and an opinion obtained.  The Board acknowledges that the Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center and that only the Veteran's March 1955 separation report of medical examination is of record.  The RO has exhausted all possible avenues to obtain a copy of any service treatment records.  The Veteran was notified of the missing records in January 2015.  Due to the missing service treatment records, the Board recognizes its heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to service connection for bilateral hearing loss.

The Veteran contends that his bilateral hearing loss is causally related to his noise exposure during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board acknowledges that the Veteran has a current diagnosis of bilateral sensorineural hearing loss for VA purposes.  The Board also concedes that the Veteran was exposed to noise while working with diesel generators during his active service.  Therefore, the question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss either began during active service or is etiologically related to noise exposure during service.  

The Board finds that competent, credible, and probative evidence establishes that bilateral hearing loss is not etiologically related to the Veteran's active service.

The Veteran's service treatment records were unavailable.  In a January 2015 statement, the Veteran admitted that he did not seek treatment for his hearing loss during service.  Therefore, he stated that there would not be any medical records related to that issue in his missing service treatment records.  He stated that he did not go to a hospital or medical facility.  Therefore, the Board notes that the service treatment records would be silent for any complaints, treatment, or diagnosis of bilateral hearing loss.  

The record does contain the March 1955 separation report of medical examination.  The examiner found the Veteran's ears and drums to be clinically normal.  A whisper test was performed and the Veteran's hearing was found to be 15 out of 15 bilaterally.  

In May 2013, the Veteran's spouse submitted a statement that she met him and married him in 1955 immediately after the Veteran's separation from the Army.  She reported that he always struggled with his hearing from the first time she met him.  She also noted that he worked around loud equipment without ear protection in the Army.  

The record contains additional May 2013 and January 2014 lay statements from the Veteran's brother and a friend.  They both noted that he was exposed to noise during service and expressed their opinions that the noise exposure during service contributed to his hearing loss.  

An October 2013 VA treatment record showed a consult with a report of reduced hearing in both ears of gradual onset.  The examiner noted military noise, to include working at a power plant, and civilian noise exposure, to include farming and driving a truck.  The examiner diagnosed mild to severe sensorineural hearing loss bilaterally.

The Veteran was afforded a VA examination in June 2014.  The examiner performed an audiological examination and reviewed the claims file.  The examiner noted no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 bilaterally.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  He noted that the enlistment examination was not present in the Veteran's service treatment records or claims file.  An informal test of the Veteran's hearing at the March 1955 separation examination indicated hearing within normal limits for both ears.  The Veteran did not report hearing loss, tinnitus, or ear-related concerns on any documents found in the Veteran's service records.  He denied tinnitus on a VA examination in October 2013.  Military noise exposure included working around diesel engines.  Occupational noise exposure included farming for 20 years, driving a truck for 20 years, and janitorial work for 14 years.  Recreational noise exposure included shooting right-handed and lawn care.  Given no indication for hearing loss or hearing/ear-related concerns at military separation and given the extensive occupational noise exposure in the 57 years between military discharge and a comprehensive hearing test, the examiner found it to be less likely than not that the Veteran's hearing loss was related to military noise exposure.  

Significantly, the Board notes that during post-service treatment in October 2013, the Veteran reported gradual onset of hearing loss.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his right ear hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  Moreover, whether the exposure to noise the Veteran asserts occurred in service is in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Board notes that the Veteran did not seek treatment or complain of hearing loss during service.  At separation from service, the Veteran's hearing and ears were found to be clinically normal.  The Veteran first requested medical evaluation for hearing aids in 2013, over half of a century2 is after separation from service.  Additionally, the VA examiner determined that the Veteran's hearing loss was less likely than not related to his military service given his extensive occupational noise exposure in the 57 years between military discharge and a comprehensive hearing test.  Therefore, the Board finds that the Veteran's hearing loss did not manifest during and was not causally related to his military service.   

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

2.  Entitlement to service connection for bilateral tinnitus.

The Veteran contends that his tinnitus is causally related to noise exposure during military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board acknowledges that the Veteran has a current diagnosis of bilateral tinnitus.  The Board also concedes that the Veteran was exposed to noise while working with diesel generators during his active service.  Therefore, the question for the Board is whether the Veteran's current diagnosis of bilateral tinnitus either began during active service or is etiologically related to noise exposure during service.  

The Board finds that competent, credible, and probative evidence establishes that bilateral tinnitus is not etiologically related to the Veteran's active service.

The Board again notes that the Veteran's service treatment records were unavailable.  In a January 2015 statement, the Veteran admitted that he did not seek treatment during service.  Therefore, he stated that there would not be any medical records related to his hearing loss or tinnitus in his missing service treatment records.  He stated that he did not go to a hospital or medical facility.  Therefore, the Board notes that the service treatment records would be silent for any complaints, treatment, or diagnosis of bilateral tinnitus.  

In the March 1955 separation report of medical examination, the examiner found the Veteran's ears and drums to be clinically normal.  

In an October 2013 VA audiological consult for treatment purposes, the Veteran denied tinnitus.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran was afforded a VA examination in June 2014.  Regarding the Veteran's tinnitus, the examiner noted the onset of tinnitus 8 to 10 years prior.  The examiner pointed out that the Veteran denied tinnitus on a 2013 audiology report.  The examiner noted that the Veteran had a diagnosis of clinical hearing loss and his tinnitus was at least as likely as not a symptom associated with the hearing loss as tinnitus was known to be a symptom associated with hearing loss.

In a September 2017 rep statement, the Veteran's representative asserted that the Veteran had ringing in his ears since separation from service.   

In sum, the Board notes that the Veteran did not seek treatment or complain of tinnitus during service.  At separation from service, the Veteran's hearing and ears were found to be clinically normal.  In October 2013, the Veteran denied tinnitus at an audiological consult for treatment purposes.  Additionally, the VA examiner determined that the Veteran's tinnitus was causally related to his hearing loss, which is not considered service-connected.  Therefore, the Board finds that the Veteran's tinnitus did not manifest during and was not causally related to his military service.   

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral tinnitus.  As the preponderance of the evidence is against the claim of service connection for bilateral tinnitus, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.





______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


